*679Contrary to the petitioners’ contention, the Surrogate’s Court did not err in finding that the subject bequest was a specific bequest (see EPTL1-2.17; Matter of Powers, 166 AD2d 534 [1990]; Matter of Fitzgerald, 29 AD2d 325, 328 [1968], affd 23 NY2d 973 [1969]). Under the circumstances herein, the Surrogate’s Court also did not err in determining that the subject bequest had adeemed, by virtue of certain acts taken by the testator subsequent to the execution of the will (see EPTL 3-4.3; Matter of Lucia, 2 AD3d 638 [2003]; Matter of Powers, 166 AD2d at 534).
The petitioners’ remaining contentions are without merit.
The respondent’s request for an award of attorney’s fees and sanctions is not properly before this Court, insofar as the respondent’s request is based upon the filing of the Surrogate’s Court petition (see Kohn v Kohn, 86 AD3d 630 [2011]; Kane v Rudansky, 309 AD2d 785 [2003]). Insofar as the respondent seeks fees and sanctions in connection with this appeal, we decline that request (see 22 NYCRR 130-1.1). Florio, J.P., Chambers, Hall and Miller, JJ., concur.